DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 1, “footing” is missing the word, “the”. Therefore, after “wherein”, add -- the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCunn et al.  (hereinafter “McCunn”) (EP 3 020 268 A1). (First claim interpretation).
Regarding claim 1, McCunn discloses an agricultural harvesting machine (10) comprising: 
a binding mechanism (16) configured to secure binding material around crop material formed into a crop package; and
a delivery device (30) configured to wrap binding material around a portion of the crop package and provide binding material to the binding mechanism (16),
wherein the delivery device (30) includes:
a yoke (32) extending along a longitudinal axis;
a needle coupling (48) connected to the yoke (32),
the needle coupling (48) including 
      a base (a curved portion that wraps around a tube (34), similar to element 63 in fig. 7) having an outer portion, 
      a first upper flange (see drawing # 1 below, it is similar to the upper flange where an upper hole (65) is located in fig. 7), and
      a first lower flange (see drawing #1 below, it is similar to the lower flange where a lower hole (65) is located in fig. 7); and
a needle (44) connected to the needle coupling (48) (fig. 1),
      the needle (44) including a tip (64) and a footing (see the end portion of the needle in fig. 5), the footing having a curved wall (fig. 5) extending between a second upper flange (the 
wherein the needle (44) is connected to the needle coupling (48) by
     a first fastener (see “bolt holes 65” in para. 14, line 8) extending through the first upper flange and the second upper flange, a second fastener (see a bolt extended through elements 46 and 48 in fig. 1 and also see “bolt holes 65” in para. 14, line 8)) extending through the first lower flange and the second lower flange (fig. 1); and wherein adjustment of the first fastener and the second fastener adjusts the position of the tip relative to the yoke (when adjusting the fasteners by loosen up the fasteners, it is inherent that the needle (44) can be adjust in relative to the joke).
Drawing #1:

    PNG
    media_image1.png
    296
    462
    media_image1.png
    Greyscale




Drawing #2:

    PNG
    media_image2.png
    359
    325
    media_image2.png
    Greyscale







Allowable Subject Matter
Claims 5-20 are allowed.
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show harvesting machines having a delivering device using a needle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 4, 2022